                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


DAVID DARNELL NELSON,

                  Petitioner,

      v.                                          Case No. 18-cv-220-pp

STEVEN R. JOHNSON1,

                  Respondent.


 ORDER GRANTING RESPONDENT’S MOTION TO DISMISS (DKT. NO. 30),
DISMISSING CASE UNDER 28 U.S.C. §2244(d) AND DECLINING TO ISSUE A
                 CERTIFICATE OF APPEALABILITY


      On April 26, 2017, the petitioner, who represents himself, filed a petition

for a writ of habeas corpus in the Western District of Wisconsin, challenging his

2012 conviction in Milwaukee County Circuit Court for second-degree sexual

assault of a child. Dkt. No. 1. Judge Peterson—to whom the case was originally

assigned—screened the petition and questioned whether the petitioner had

properly presented his claims to the state courts. Dkt. No. 12 at 3. He ordered

the respondent to respond within sixty days. Id. After an extension of time, the



1When the petitioner filed his petition, he was at Waupun Correctional
Institution. A check of Wisconsin’s Inmate Locator reveals that the petitioner
currently is in custody at the Milwaukee Secure Detention Facility, WISCONSIN
DEP’T OF CORRECTIONS, available at https://appsdoc.wi.gov_/lop/home.do (last
visited Feb. 21, 2020). Steven R. Johnson is the warden of that institution.
https://doc.wi.gov/Pages/OffenderInformation/AdultInstitutions/MilwaukeeSe
cureDetentionFacility.aspx (last visited Feb. 21, 2020). Under Rule 2(a) of the
Rules Governing Section 2254 Cases and Fed. R. Civ. P. 25(d), the court has
updated the caption to reflect the appropriate respondent, and will direct the
clerk to update the docket.
                                        1
respondent filed a motion to transfer the case to the Eastern District of

Wisconsin. Dkt. No. 21. Judge Peterson granted that motion and on March 13,

2018, the clerk’s office assigned the case to this court. On August 13, 2018,

the respondent filed a motion to dismiss, arguing that the petition was

untimely and that the petitioner had not exhausted his state remedies. Dkt.

No. 30. The court will grant the motion and dismiss the case, and it declines to

issue a certificate of appealability.

I.    Background

      A.     State Case

      On March 17, 2012, the petitioner was charged in Milwaukee County

Circuit Court with second-degree sexual assault of a child. Dkt. No. 31-2 at 1;

see also State of Wisconsin v. David D. Nelson, Milwaukee County Case

Number 2012CF001222, available at https://wcca.wicourts.gov/. Less than a

week later, the petitioner appeared with attorney Michael Backes and waived

his preliminary hearing. Id. Five days later, the petitioner pled not guilty. Id. At

a scheduling conference on April 26, 2012, the trial court set a change-of-plea

hearing for May 10, 2012. Id. Attorney Michael Backes appeared at the May 10

hearing. Id. Although the petitioner was in custody, he did not appear. Id. The

court adjourned the plea/sentencing hearing to May 15, 2012. Id. At the May

15 hearing, the court accepted the petitioner’s guilty plea and found the

petitioner guilty. Id. The court imposed a term of three years’ incarceration

followed by two years of extended supervision to be stayed if the petitioner

completed a three-year probation term. Id. The court entered judgment on May

                                         2
22, 2012. Id. The docket reflects that in February of 2014, the court revoked

the petitioner’s probation. Id.

      In August of 2014, the petitioner—representing himself—filed a motion

for sentence credit. The state court denied the motion the same day. Id. The

state court docket shows that after that August 14, 2014 motion for sentencing

credit, the only other document the petitioner filed was a letter in December

2017. Id.

      B.     Federal habeas petition

      The petitioner filed this habeas petition on April 26, 2017 in the Western

District of Wisconsin. Dkt. No. 1. The petitioner indicated that he had pled

guilty to the charged crime of second-degree sexual assault, but explained that

“the judge threatened to send me to prison for 60 years on 5-15-2012 so I

didn’t understand my rights I didn’t want to go to prison for 60 years so I sign

some paper I didn’t know or understand and I found out that I sign[ed] a plea

of 5 years = 3 in 2 out.” Dkt. No. 1 at 2. In response to the question on the

petition that asked if he appealed from the conviction, the petitioner

responded, “I don’t know but maybe not but I wanted to if I knew my rights at

the time. I’m mentally ill. I take medication befor[e] I got convicted.” Id.

      As Judge Peterson wrote in his August 23, 2017 screening order, the

petition “appears to raise three grounds for relief: (1) [the petitioner] is actually

innocent; (2) his plea was not knowing and voluntary; and (3) his trial counsel

was ineffective—his attorney ‘did not speak up for [him].’” Dkt. No. 12 at 2

(citing dkt. no. 1 at 7). Judge Peterson observed that the petitioner had filed “a

                                          3
list of claims he wishes to bring in this case” but that those claims “concern[ed]

conditions of confinement and are not properly raised in a petition for a writ of

habeas corpus.” Id. at 3. Judge Peterson further noted “a few potential

problems with [the petitioner’s] petition.” Id. While noting that the petitioner

had not exhausted his state-court remedies, Judge Peterson allowed him to

proceed past screening based on his claim of actual innocence. Id. at 4-5.

Judge Peterson advised the petitioner that “he will likely have to demonstrate

cause and prejudice to maintain this action.” Id. at 5.

      The respondent filed for an extension of time to answer, dkt. no. 19, and

later a motion to transfer to the Eastern District of Wisconsin, dkt. no. 21.

Judge Peterson granted the motion to transfer on February 9, 2018, citing the

fact that the petitioner was sentenced in the Eastern District of Wisconsin and

was in custody in the Eastern District of Wisconsin. Dkt. No. 22 at 1. This

court received the case on March 13, 2018. At the time of transfer, the

petitioner had a pending motion to appoint counsel. Dkt. No. 17. This court

issued an order on June 8, 2018 denying without prejudice the petitioner’s

motion for counsel, informing him that the court would not consider appointing

counsel unless he provided information showing that he had tried to find a

lawyer on his own. Dkt. No. 27. The respondent filed his motion to dismiss on

August 13, 2018. Dkt. No. 30.

      C.    Respondent’s Motion to Dismiss, Dkt. No. 30

      The respondent argues that the petitioner filed his petition after the one-

year statute of limitations had elapsed. Dkt. No. 31 at 2 (citing 28 U.S.C.

                                         4
§2244(d)(1)(A)). He recounted that the circuit court had sentenced the

petitioner on May 15, 2012 and that because the petitioner had not filed a

direct appeal, his conviction became final twenty days after his sentencing—

that is, on June 4, 2012. Id. at 3. The respondent contends that the petitioner’s

one-year period for filing for federal habeas relief expired on June 4, 2013. Id.

The respondent argued that the petitioner’s August 7, 2014 motion for

sentence modification did not toll the limitations period because it already had

expired and argued that the court should not equitably toll the limitations

period. Id. at 4. The respondent also urged the court to dismiss the petition

because the petitioner had not exhausted the remedies available to him in state

court. Id. at 5.

      On August 28, 2018, the petitioner filed a one-page, handwritten letter

asking the court to dismiss the respondent’s motion to dismiss. Dkt. No. 32. He

argued that the respondent “ha[d] not been responsible and did not respond to

Hon. Pamela Pepper the United State district Judge to extend its deadline by

30 days to August 13, 2018 dated the 11th day of July, 2018.” Id. The

petitioner wrote:

      I respectfully ask the Judge . . . accept my motion to drop all
      charge[s] against me for second degree of sexual assault of a child.
      Because in my discovery I had not use[d] any force, threat, or
      violence and the victim admit she lie to me about her age and she
      never said I raped her. She said I was a good guy. I also was taking
      medication for my mental health disorders at the time. I should have
      never got charge with the crime. The opposition is in charge of the
      movements in the Department of Corrections. I can’t get my
      discovery, so can you please get my discovery and investigate
      yourself.

Id.
                                        5
      About a month later, the petitioner filed a second letter. Dkt. No. 33. This

letter stated that

      I am mentally ill and my plea was coerced and officers failed to read
      me my rights. If I was not mentally ill I would have known how and
      when to file a statutory one-year period of limitation for seeking
      federal habeas corpus review. I have many mental disorders and
      learning disability. My Attorney Michael J. Backes was awair that I
      was not educated at the time of my conviction and the prosecuting
      agency Attorney Paul Leonard Tiffin was awair that I was mentally
      ill and take medication but they did not care about my illness or and
      disorder. If I was smart or intelligent and did not have mental
      disorders I would have know my rights and I would have know how
      much time I have to file a writ of habeas corpus. I didn’t know and
      my Attorney Michael J. Backes job was to do all these thing for me
      if he knew it was benefitual for me. But my Attorney did not
      represent me as a Attorney supost to do. I didn’t know what waive
      is and I did understand anything that was going on. I did not know
      how to exhaust my state court remedies I was mentally ill and my
      Attorney job and duty to exhaust my state court remedies because I
      was mentally ill. How can a mentally ill person or citizen exhaust his
      or her state court remedies or file a writ of habeas corpus at the
      correct time, day or year while mentally unstable or sick. I tried to
      contack a Attorney because I cant represent myself under my
      mentally ill disorder or conditioning The Milwaukee County court
      staffs know I was mentally ill and taking medication they all did me
      wrong I want justic please.

Id. (spelling errors in original).

      Attached to the petitioner’s letter are three documents. Dkt. No. 33-1.

The first document is an August 29, 2018 letter from the law firm of Piccione,

Keeley & Associates, Ltd. in Illinois. Dkt. No. 33-1 at 1. The letter shows that

the petitioner contacted Attorney John J. Piccione about representing him in

this case. Id. The letter indicates that Attorney Piccione was not able to

represent the petitioner. Id. The next two pages are the petitioner’s letter to the

lawyer, asking for representation. Id. at 2-3.



                                         6
II.   Analysis

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

instituted a one-year statute of limitations for petitioners seeking federal

habeas relief. 28 U.S.C. §2244(d)(1). The one-year period begins to run from the

latest of the following four events

            (A) the date on which the judgment became final by the
      conclusion of direct review or the expiration of the time for seeking
      such review;

            (B) the date on which the impediment to filing an application
      created by State action in violation of the Constitution or law of the
      United States is removed, if the applicant was prevented from filing
      by such State action;

              (C) the date on which the constitutional right asserted was
      initially recognized by the Supreme Court, if the right has been
      recognized by the Supreme Court and made retroactively applicable
      to cases on collateral review; or

            (D) the date on which the factual predicate of the claim or
      claims presented could have been discovered through the exercise
      of due diligence.

28 U.S.C. §2244(d)(1)(A)-(D). The petitioner has not argued that any state

action prevented him from filing this habeas petition. He has not argued that

he is asserting a right newly recognized by the Supreme Court. He has not

asserted that his habeas claims rely on newly discovered evidence. That leaves

28 U.S.C. §2244(d)(1)(A), which provides that the one-year limitations period

begins to run from the date the petitioner’s conviction became final by the

conclusion of direct review or the expiration of the time for seeking such

review.




                                         7
      The petitioner did not file a direct appeal to the Wisconsin Court of

Appeals. Under Wis. Stat §809.30(2)(b), the petitioner was required to file a

notice of intent to appeal “[w]ithin 20 days after the date of sentencing or final

adjudication”—that is, by June 4, 2012. The petitioner did not file a notice of

intent to appeal within that twenty days; he did not file a petition for review at

all. That means that his conviction became “final”—and his one-year

limitations period began to run—on June 4, 2012. See Gonzalez v. Thaler, 565

U.S. 134, 150 (2012) (“with respect to a state prisoner who does not seek

review in a State’s highest court, the judgment becomes “final” under

§2244(d)(1)(A) when the time for seeking such review expires[.]”). The petitioner

had one year, until June 4, 2013 to file his federal habeas petition. The

petitioner did not file this petition until April 26, 2017—almost four years later.

      AEDPA’s one-year limitation period can be “tolled,” or paused, in certain

circumstances. AEDPA has a statutory provision for “tolling” the one-year

clock: “[t]he time during which a properly filed application for State post-

conviction or other collateral review with respect to the pertinent judgment or

claim is pending shall not be counted toward any period of limitation under

this subsection.” 28 U.S.C. §2244(d)(2). The provision does not help the

petitioner because he did not properly file any applications for post-conviction

or collateral review before the one-year limitations period expired—before June

4, 2013. Over a year after the petitioner’s one-year clock ran out—in August of

2014—the petitioner filed a motion for sentence modification in Milwaukee

County Circuit Court. But post-conviction motions filed after the one-year

                                         8
period expires “ha[ve] no tolling effect whatsoever on the AEDPA statute of

limitations.” Graham v. Borgen, 483 F.3d 475, 482-83 (7th Cir. 2007).

       A court may invoke the doctrine of equitable tolling where a petitioner

shows “(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstances stood in his way and prevented timely filing.”

Holland v. Florida, 560 U.S. 631, 649 (2010). “Equitable tolling is an

extraordinary remedy and so ‘is rarely granted.’” Obriecht v. Foster, 727 F.3d

744, 748 (7th Cir. 2013) (quoting Simms v. Acevedo, 595 F.3d 774, 781 (7th

Cir. 2010)). “A petitioner bears the burden of establishing both elements of the

Holland test; failure to show either element will disqualify him from eligibility

for tolling.” Mayberry v. Dittman, 904 F.3d 525 529-30 (7th Cir. 2018) (citing

Menominee Indian Tribe of Wis. v. United States, ___U.S.___, 136 S.Ct. 750,

755-56 (2016)).

      “The realm of equitable tolling is a highly fact-dependent area in which

courts are expected to employ flexible standards on a case-by-case basis.”

Socha v. Boughton, 763 F.3d 674, 683 (7th Cir. 2014) (internal quotations

omitted). While equitable tolling is “rare” and “‘reserved for extraordinary

circumstances far beyond the litigant’s control that prevented timely filing[,]’”

id. (quoting Nolan v. United States, 358 F.3d 480, 484 (7th Cir. 2004)), a

district court must “evaluate the circumstances holistically, considering ‘the

entire hand that the petitioner was dealt’ rather than taking each fact in

isolation.” Gray v. Zatecky, 865 F.3d 909, 912 (7th Cir. 2017) (quoting Socha,

763 F.3d at 686)). A petitioner must show more than just that his

                                         9
circumstances “may have made it more difficult for him to file a petition for

habeas corpus[.]” Carpenter v. Douma, 840 F.3d 867, 873 (7th Cir. 2016).

      While the petitioner did not specifically mention the doctrine of equitable

tolling, the court believes that he is arguing that his mental illness constituted

an “extraordinary circumstance” that prevented him from timely filing his

petition. The court will evaluate that claim under the equitable tolling doctrine.

      As to the first Holland factor, the state court docket and the record in

this case show that the petitioner has not diligently pursued his rights. The

petitioner did not appeal his conviction; he did not tell the court of appeals that

his guilty plea was not knowing or voluntary. Nor did he tell the court of

appeals that his trial counsel was ineffective. He did not file a habeas petition

or a motion for post-conviction relief in state court in the two years or so after

his conviction.

      The petitioner blames this fact on his counsel; he says he didn’t know

how much time he had to file for a writ of habeas corpus “and my attorney

Michael J. Backes was to do all these thing[s] for me if he knew it was

beneficial for me. But my attorney did not represent me as an Attorney

supos[sed] to do.” Dkt. No. 33 at 1. The petitioner says that his failure to

appeal was his lawyer’s fault, but he doesn’t explain why. He doesn’t say

whether his lawyer explained his appeal rights to him, or whether he asked his

lawyer to file an appeal for him. He doesn’t assert that his lawyer blew the

appeal deadline by accident, or deliberately refused to file an appeal despite




                                        10
being asked. He indicated only that he was suffering from mental illness and

that his attorney didn’t tell him to appeal or file a motion. Dkt. No. 1 at 8.

      Even if the petitioner could identify a mistake that his attorney made, “a

‘garden variety claim of attorney negligence’ or ‘excusable neglect’ is

insufficient” to warrant equitable tolling. Obriecht, 727 F.3d at 749 (quoting

Holland, 560 U.S. at 652). “‘A lawyer’s ineptitude,’ such as his failure to meet a

filing deadline . . . is garden variety and ‘does not support equitable tolling.’” Id.

(quoting Lee v. Cook Cty., 635 F.3d 969, 972-73 (7th Cir. 2011)).

      Nor has the petitioner explained why it took him over two years from his

May 2012 conviction to file his motion for a sentence modification in state

court. The petitioner did nothing to pursue his rights for fifteen months after

he was sentenced. Nor does he explain why he took no action between August

2014, when the state court denied his motion for a sentence modification, and

April 2017 when he filed this federal habeas petition. Again, almost two and a

half years elapsed without the petitioner taking steps to pursue his rights.

Holland does not require a petitioner to show “maximum feasible diligence” but

it does require a petitioner to show “reasonable diligence.” Holland, 560 U.S. at

653. The petitioner has not satisfied the first Holland factor—he has not shown

that he was diligently pursuing his rights.

      Because a petitioner must show both elements of the Holland test to

warrant equitable relief, Carpenter, 840 F.3d at 870, the court’s analysis could

end there. For the sake of completeness, the court will briefly consider whether

the petitioner has stated the “extraordinary circumstances” necessary to justify

                                         11
equitable tolling. The petitioner repeatedly has cited his mental illnesses as the

reason why he decided to plead guilty, why he did not appeal and why he did

not know when to file for federal habeas relief. “Many cases have concluded

that an applicant’s mental limitations can support equitable tolling.” Perry v.

Brown, No. 19-1683, 2020 WL 702834 (7th Cir. Feb. 12, 2020) (citing

Mayberry, 904 F.3d at 530; Schmid v. McCauley, 825 F.3d 348, 350 (7th Cir.

2016); Davis v. Humphreys, 747 F.3d 497, 498 (7th Cir. 2014)). Mental illness

may serve as an extraordinary circumstance to toll the limitations period “‘only

if the illness in fact prevents the sufferer from managing his affairs and thus

from understanding his legal rights and acting upon them.’” Mayberry, 904

F.3d at 530 (quoting Obriecht 727 F.3d at 750-51) (emphasis in Obriecht).

      The only specific reference to any mental or emotional disorder that the

petitioner has made in this court is his assertion at page 6 of the petition that

he “suffer[s] from antisocial disorder,” which means that he doesn’t know how

to associate with people. Dkt. No. 1 at 6. He mentioned at page 7 of the petition

that during court, his mental illness caused him to panic and “suffer P.T.S.D.

flash back memory of movie that people never came back home after court and

die in prison so I thought it was going to happen to me so I lose control of

myself and said something.” Id. at 7. He says that he has taken medication for

his mental illnesses, that he took it before he was charged and that the parties

in state court, including his lawyer, knew that he was mentally ill. He has

provided no proof of any of those facts. He has not provided medical records, or

prescriptions. He has not told the court what medications he was taking, or

                                        12
why those medications did not help him. He has not demonstrated to the court

that his mental illness or illnesses constitute an “extraordinary circumstance.”

      If the court were convinced that the petitioner had diligently pursued his

rights, it might consider appointing a lawyer to assist the petitioner in

presenting evidence regarding his mental illnesses. See Schmid, 825 F.3d at

350. But given the petitioner’s extreme tardiness in filing his federal petition,

appointing a lawyer would be futile.

      The petitioner also asserts his actual innocence. “[A]ctual innocence, if

proved serves as a gateway through which a petitioner may pass whether the

impediment is a procedural bar . . . or . . . expiration of the statute of

limitations.” McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). But “tenable

actual-innocence gateway pleas are rare.” Id. For a claim of actual innocence to

excuse an untimely petition, “a petitioner ‘must show that it is more likely than

not that no reasonable juror would have convicted him in light of . . . new

evidence.’” Id., 569 U.S. at 399 (quoting Schlup v. Delo, 513 U.S. 298, 327

(1995)).

      The petitioner has provided no evidence supporting his claim that he is

actually innocent; he simply says that he is. He has not provided any

additional evidence since Judge Peterson issued his screening order. Judge

Peterson’s statements remain true: “[the petitioner’s] actual innocence claim is

on thin ice: he essentially contends that he is innocent because he had sex

with a child with her consent. That is not a substantive defense to the offense.”

Dkt. No. 12 at 5. The petitioner’s “evidence” is not enough; the actual

                                         13
innocence exception requires “‘evidence of innocence so strong that a court

cannot have confidence in the outcome of the trial unless the court is also

satisfied that the trial was free of nonharmless constitutional error.’” Id. at 401

(quoting Schlup, 513 U.S. at 316).

      The petitioner filed this petition over three and a half years after his one-

year limitations period had expired. His state post-conviction motion was not

filed in time to trigger AEDPA’s statutory tolling exception. He did not ask the

court to equitably toll his petition, but the court’s independent review shows

that the petitioner did not diligently pursue his rights, he has not offered

evidence that his alleged mental illnesses constituted an “extraordinary

circumstance” and he has not offered the evidence necessary to show actual

innocence. The court will dismiss the petition under 28 U.S.C. §2244(d)(1)(A).2

      The court also notes that in his August 28, 2018 letter, the petitioner

argues that the respondent did not timely answer or otherwise respond to the

petition. Dkt. No. 32. The court perceives that the petitioner is arguing that the

respondent was required to answer the petition by the deadline of August 13,

2018, and that because the respondent filed a motion to dismiss rather than

an answer, the court should not entertain the motion. But Fed. R. Civ. P. 12(a)

requires a party who has been sued to file “a responsive pleading;” it does not

require that pleading to be an answer. A defendant may file a motion to dismiss




2Because the court is dismissing the petition as time-barred, it will not address
the respondent’s additional, alternative argument that the petition must be
dismissed for failing to exhaust his available state remedies.
                                        14
in lieu of an answer. Von Germeten v. Planet Home Lending, LLC, No. 17-cv-

167-pp, 2019 WL 2234577, at *2 (E.D. Wis. May 23, 2019). The respondent

filed his motion to dismiss by the August 13, 2018 deadline, as required by this

court’s order and by the rules.

III.   Certificate of Appealability

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, the court

must consider whether to issue a certificate of appealability. A court may issue

a certificate of appealability only if the applicant makes a substantial showing

of the denial of a constitutional right. See 28 U.S.C. §2253(c)(2). The standard

for making a “substantial showing” is whether “reasonable jurists could debate

whether (or for that matter, agree that) the petition should have been resolved

in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 472, 494

(2000) (internal quotations omitted). The court declines to issue a certificate of

appealability because no reasonable jurist could debate that the petitioner’s

petition should be dismissed as untimely under 28 U.S.C. §2244(d).

IV.    Conclusion

       The court ORDERS that the Clerk of Court shall substitute Steven R.

Johnson for respondent Brian Foster.

       The court GRANTS the respondent’s motion to dismiss. Dkt. No. 30.




                                        15
     The court ORDERS that the petition for writ of habeas corpus is

DISMISSED as time-barred under 28 U.S.C. §2244(d).

     The court DECLINES TO ISSUE a certificate of appealability.

     Dated in Milwaukee, Wisconsin this 3rd day of March, 2020.

                                   BY THE COURT:


                                   _____________________________________
                                   HON. PAMELA PEPPER
                                   Chief United States District Judge




                                    16
